      Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 1 of 21




 ERIK A. OLSON [8479]
 EOLSON@MOHTRIAL.COM
 JASON R. HULL [11202]
 JHULL@MOHTRIAL.COM
 MARSHALL OLSON & HULL
 NEWHOUSE BUILDING
 TEN EXCHANGE PLACE, SUITE 350
 SALT LAKE CITY, UTAH 84111
 TELEPHONE: 801.456.7655
 FAX: 801.456.7656

 ATTORNEYS FOR DEFENDANTS


                       IN THE UNITED STATES DISTRICT COURT

                                   DISTRICT OF UTAH


 SECURITY SYSTEMS, INC., individually and
 on behalf of all others similarly situated,           DEFENDANT’S RULE 12(b)(6)
                                                          MOTION TO DISMISS
 Plaintiff,

 v.

 ALDER HOLDINGS, LLC, and ALARM
 PROTECTION TECHNOLOGY, LLC,                             Case No. 2:18-cv-00664 (CW)

 Defendants.


        Pursuant to Rules 9(b) and 12(b)(6) of the Federal Rules of Civil Procedure and DUCivR

7-1(a), defendants Alder Holdings, LLC and Alarm Protection Technology, LLC (collectively,

“Defendants”) hereby move to dismiss the complaint (the “Complaint”) filed by plaintiff

Security Systems, Inc. (“SSI”) and submit the following memorandum of points and authorities

in support of their motion.
      Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 2 of 21




               RELIEF SOUGHT AND SPECIFIC GROUNDS FOR RELIEF

       Pursuant to Rules 12(b)(6) and 9(b) Federal Rules of Civil Procedure, Defendants request

that the Court enter an order dismissing the Complaint. The First Cause of Action should be

dismissed under Rule 12(b)(6) because it attempts to apply the Connecticut Unfair Trade

Practices Act, Conn. Gen. Stat. Ann. § 42-LLOA et seq.” to alleged conduct that occurred

entirely outside of Connecticut. In these circumstances, the CUTPA does not apply to the

alleged conduct because it is not tied to a form of trade or commerce intimately associated with

Connecticut and Utah’s choice of law provisions do not point to Connecticut law to settle this

dispute. The Sixth Cause of Action for Unjust Enrichment should be dismissed because plaintiff

has failed to identify any benefit that it specifically conferred upon Defendants. Finally, SSI’s

First through Fifth Causes of Action should also be dismissed under Rule 9(b) of the Federal

Rules of Civil Procedure. Given that these claims are based solely on allegations of purported

deceptive and untrue statements or misrepresentations to customers, SSI must plead these claims

with the particularity required by Rule 9(b), including the who, what, when, where, and how of

alleged misrepresentations. Despite this requirement, SSI had failed to identify any specific

customer to whom misrepresentations were allegedly made, where these misrepresentations were

made, when these misrepresentations were made, and what was said to the specific customer.

Therefore, SSI’s First, Second, Third, Fourth, and Fifth Causes of Action should be dismissed

pursuant to Rule 9(b). Each of plaintiff’s causes of action are faulty and the Complaint should be

dismissed.




                                               -2-
      Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 3 of 21




                                   STATEMENT OF FACTS

                                SSI’s Claims Against Defendants

       1.      As the “First Cause of Action,” the Complaint includes a claim for “Violation of

the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. Ann. § 42-110a et seq.” (the

“CUTPA”). See Complaint at ¶¶ 26-40 (Dkt. 2). This claim is based on the allegation that

defendants “disparaged and continue to disparage SSI’s goods and services by making false

statements and misleading representations of fact, e.g. that SSI no longer services their

residential area, that SSI had gone out of business, that SSI had assigned their account to APT, or

that SSI could not adequately monitor their alarm. Id. at ¶ 30. However, SSI does not identify

any particular customer, where that customer lives, or what was specifically said to the customer.

Indeed, at no place in its Complaint does SSI allege that any misrepresentation or misconduct

occurred in the State of Connecticut and alleges only that SSI has lost customers in states outside

of Connecticut. Id. at ¶ 11 (Alabama, Arizona, Texas, Louisiana, Tennessee, Arkansas, Florida

and Georgia). And while SSI alleges that Defendants “install, service and monitor alarms in

Connecticut” (Complaint at ¶ 29), it does not allege that any of Defendants’ activities in the State

of Connecticut give rise to SSI’s claims here.

       2.      As the “Second Claim for Relief,” the Complaint includes a claim for “Unfair

Competition—Utah Common Law”. Complaint at ¶¶ 41-46. The substantive allegations in that

claim for relief are set forth in the following paragraphs of the Complaint:

       42.     Defendants’ deceptive sales tactics aimed at SSI as alleged above were and
       are for the purpose of passing off, palming off, imitating or substituting Alder’s
       alarm systems and monitoring services for those of SSI and misappropriating SSI’s
       customers through deception and misrepresentation.

       43.    Defendant’s deceptive sales tactics aimed at SSI as alleged above caused
       and continue to cause confusion and induced and continue to induce SSI customers

                                                 -3-
      Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 4 of 21




       to enter into contractual arrangements with Alder for alarm services, thinking that
       the alarm services were being provided by SSI.

       44.    Defendants’ actions towards SSI and its customers caused and continued to
       cause confusion or were likely to cause confusion in the minds of a substantial
       number of SSI customers.

Complaint at ¶¶ 42–44.

       3.      As the “Third Claim for Relief,” the Complaint includes a claim for “Intentional

Interference with Economic Relations.” Complaint at ¶¶ 47–52. The substantive allegations in

that claim for relief are set forth in the following paragraphs of the Complaint:

       49.   SSI and Class Members had contracts and continue to have contracts with
       customers throughout the United States.

       50.    Defendants have known about these contracts, and have intended to, and
       using improper means, have intentionally induced SSI customers, and customers of
       the Class Members, to breach their contracts with SSI and the Class Members by
       engaging in the conduct and making the misrepresentations alleged above.

       51.    As a result of the actions herein alleged, SSI and Class Members have
       suffered damages in an amount to be determined at trial.

Complaint at ¶¶ 49-51.

       4.      As the “Fourth Claim for Relief,” the Complaint includes a claim for “Injurious

Falsehood.” Complaint at ¶¶ 53–59. The substantive allegations in that claim for relief are set

forth in the following paragraphs of the Complaint:

       55.    The customers who heard the statements alleged herein understood the
       statements to be about SSI and other Class Members, and were encouraged by these
       statements to disassociate from SSI.

       56.    The statements made by Defendants were and are false, and Defendants
       knew the statements to be false at the time they were made.

       57.     Defendants have intended to injure SSI, and Class Members, by publishing
       these statements, or reasonably should have expected that the statements would
       injure SSI, and Class Members.

       58.    As a result of APT’s actions herein alleged, SSI and the Class Members
       have suffered actual damages in an amount including los contracts.
                                            -4-
      Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 5 of 21




Complaint at ¶¶ 55–58.

       5.      As the “Fifth Cause of Action,” the Complaint includes a claim for “Slander.”

Complaint at ¶¶ 60–65. The substantive allegations in that claim for relief are set forth in the

following paragraphs of the Complaint:

       62.    The customers who heard the statements alleged herein understood the
       statements to be about SSI and other Class Members, and were encouraged by these
       statements to disassociate from SSI.

       63.     The statements made by Defendants were and are false, and Defendants
       knew and knows these statements were false, or at a minimum Defendants failed to
       use reasonable care to determine whether the statements were true or false.
       Regardless, Defendants’ conduct was undertaken with reckless indifference to the
       interests and rights of SSI and the Class Members.

       64.    As a result of APT’s actions herein alleged, SSI and the Class Members
       have suffered damages in an amount to be determined at trial.

Complaint at ¶¶ 62–64.

4.     As the “Sixth Cause of Action,” the Complaint includes a claim for “Unjust Enrichment.”

Complaint at ¶¶ 66–72. The substantive allegations in that claim for relief are set forth in the

following paragraphs of the Complaint:

       68.     Defendants, through misleading misrepresentations and omissions, have
       induced customers of the Plaintiff and Class Members to cancel their contracts and
       enter into contracts with Defendants.

       69.     By its wrongful acts, Defendants have been unjustly enriched at the expense
       of, and to the detriment of, Plaintiff and members of the Class.

       70.   Defendants have benefitted financially from the revenue and other
       compensation tied to the acquisition of customer accounts from plaintiff and Class
       Members, which was unjust in light of Defendants’ wrongful conduct.

       71.    Under the circumstances, it would be against equity and good conscience to
       permit Defendants to retain the ill-gotten benefit they received as the result of its
       deceptive marketing and advertising practices.

       72.    Because Defendants’ retention of the non-gratuitous benefit conferred on
       them is unjust and inequitable, Plaintiff seeks restitution and an order from the

                                                -5-
      Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 6 of 21




       Court disgorging all profits, benefits and other compensation obtained by
       Defendants due to their wrongful conduct.

Complaint at ¶¶ 68–72. At no place in the Complaint does SSI identify any benefit that it conferred

on Defendants.

       6.      The Complaint contains no allegations of any specific instance detailing the “who,

what, when, and where” in which Defendants allegedly made misrepresentations to former SSI

customers. Indeed, SSI only identified general alleged statements without identifying who the

customers were or even what state they were located (Complaint at ¶ 9), and that SSI has

allegedly lost customers in eight different states (Complaint at ¶ 11).

       7.      While the Complaint contains additional, conclusory allegations relating to

alleged misrepresentations made by Defendants, see Complaint at ¶¶ 12, 23, 30, 32, 33, 43, 50,

56, 63, there is no detail as to when the alleged misrepresentations were made, which sales

representative allegedly made such misrepresentations, what exactly was allegedly said, and/or

to which specific customers such misrepresentations were allegedly made. See generally

Complaint.

                                          ARGUMENT

I.     THE COURT SHOULD DISMISS SSI’S CLAIMS AGAINST DEFENDANTS.

       The Court should dismiss each of SSI’s claims because SSI has failed to state a claim

upon which relief can been granted under Rules 12(b)(6) and/or 9(b). SSI has failed to state a

claim under the CUTPA because it has alleged no wrongful acts on the part of Defendants in

Connecticut. In these circumstances, the CUTPA is inapplicable. SSI has failed to state a claim

for unjust enrichment because it has failed to identify any benefit it conferred on defendants.

Finally, all of SSI’s claims—with the exception of the unjust enrichment claim—all sound in tort

and must satisfy the heightened pleading standards of Rule 9(b). Yet, SSI has to satisfy Rule
                                              -6-
       Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 7 of 21




9(b) by identifying the who, what, when, where and how of the alleged misrepresentations on

which these claims are based. Each of SSI’s claims should be dismissed.

        A.      SSI FAILS TO STATE A CLAIM FOR RELIEF UNDER THE CUTPA.

        SSI’s First Cause of Action should be dismissed because it has failed to state a claim for

relief under the CUTPA. The CUTPA is inapplicable here because it only applies to conduct

outside of Connecticut if it is tied to a form of trade or commerce intimately associated with

Connecticut or if choice of laws rules point to Connecticut. Where there is no alleged wrongful

activity in Connecticut and choice of law rules do not point to Connecticut, SSI’s claim should

be dismissed.

        The CUTPA is inapplicable and SSI’s First Cause of Action should be dismissed.

Section 42-110b of the CUTPA prohibits “unfair methods of competition and unfair or deceptive

acts or practices in the conduct of any trade or commerce.”1 Section 41-110a(4) explains that

“’Trade’ and ‘commerce’ means the advertising, the sale or rent or lease, the offering for sale or

rent or lease, or the distribution of any services an any property tangible or intangible, real,

personal or mixed, and any other article, commodity, or thing of value in this state.”2 “While the

plain language of CUTPA is directed at unfair competition taking place ‘in this state,’ Conn.

Gen.Stat. § 42–110a(4), courts have held that CUTPA does not require that a violation actually

occur in Connecticut, if the violation ‘is tied to a form of trade or commerce intimately

associated with Connecticut,’ or if, where Connecticut choice of law principles are applicable.”3




   1
     Id. at § 41-110b(a) (emphasis supplied).
   2
     Id. at § 41-110b(a)(4) (emphasis supplied).
   3
     Victor G. Reiling Assocs. & Design Innovation, Inc. v. Fisher-Price, Inc., 406 F. Supp. 2d
175, 200 (D. Conn. 2005), opinion adhered to as modified on reconsideration, 409 F. Supp. 2d
112 (D. Conn. 2006) (citations omitted).
                                              -7-
       Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 8 of 21




Neither of these alternative bases allow for the application of the CUTPA to Defendants’ alleged

activity outside of the State of Connecticut..

        First, Defendants’ alleged activity is not “tied to a form of trade or commerce intimately

associated with Connecticut.” In Victor G. Reiling Associates, the Court was faced with the

question of whether the CUTPA applied to a dispute involving “misappropriation, blackballing

and tortious interference” that “all took place in or from New York,” where the defendant Fisher-

Price was located.”4 The Court, noting that some of the products at issue were “marketed and

sold in stores nationwide and on the internet, not just in Connecticut,” determined that the

plaintiff “failed to meet the first test governing the application of the CUTPA to allegedly unfair

activity occurring outside of Connecticut.”5 Here, there is no unfair activity alleged to have

occurred within the State of Connecticut. Instead, the customers SSI claims to have lost due to

some yet-to-be-specifically identified misrepresentations were in Alabama, Arizona, Texas,

Louisiana, Tennessee, Arkansas, Florida and Georgia.6 The only allegations relating to

Connecticut is that Defendants “install, service and monitor alarms in Connecticut and

throughout the United States.”7 Where, as in Victor G. Reiling Associates, the wrongful activity

all took place outside of Connecticut, and there were only incidental sales in the State of

Connecticut, the CUTPA is inapplicable.

        Second, Utah8 choice of law rules do not allow for the application of the CUTPA. Utah

has adopted “the most significant relationship approach” of Restatement (Second) Conflict of


   4
       Id.
   5
       Id.
     6
       Complaint at ¶ 11.
     7
       Complaint at ¶ 29.
     8
       Utah choice of law rules apply because “[u]nder Klaxon v. Stentor Electric Mfg. Co., 313
U.S. 487 (1941), a court ordinarily must apply the choice-of-law rules of the State in which it
sits.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 244 n. 8 (1981); see also U.S. Aviation
                                                -8-
      Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 9 of 21




Laws § 145(a) (1971), to determine what law will apply to a tort claim.9     Under this section, the

Court must first “characterize the nature of the claim.”10 While there is no question that SSI

alleges a tort under the CUTPA,11 the CUTPA claims are akin to defamation or injurious

falsehood claims because they are based on alleged false statements to SSI’s customers.

Complaint, ¶ 30. Under the Restatement, for either a defamation or injurious falsehood claim

“[w]hen the defendant’s act of communication and the resulting publication occur in the same

state, the local law of this state will usually be applied to determine most issues involving the

tort.”12 Thus, the law of the states where the statements were allegedly made by Defendants’

representatives—Alabama, Arizona, Texas, Louisiana , Tennessee, Arkansas, Florida and




Underwriters, Inc. v. Pilatus Bus. Aircraft, Ltd., 582 F.3d 1131, 1143 (10th Cir. 2009) (“A
federal court applies the choice of law rules of the state in which the district court sits.”). The
only exception is where there has been a transfer of venue, Piper Aircraft Co., 454 U.S. at 244 n.
8, which is inapplicable here.
    9
      See Waddoups v. Amalgamated Sugar Co., 2002 UT 69, ¶ 18, 54 P.3d 1054, 1060.
    10
       Id. at ¶ 15.
    11
       The factors used in determining the choice of law for standard torts is not helpful to
making a determination in this case because they support applying the law of Utah, Connecticut
or where the harm happened without a clear winner. These facts are “(a) the place where the
injury occurred, (b) the place where the conduct causing the injury occurred, (c) the domicil,
residence, nationality, place of incorporation and place of business of the parties, and (d) the
place where the relationship, if any, between the parties is centered.” Waddoups, 2002 UT 69 at ¶
18 (quoting Restatement (Second Conflict of Laws § 145(2) (1971)). The first factor weighs in
favor of either Connecticut where SSI is or the state where the customer is located because that is
where the alleged representation occurred and where SSI’s reputation would have been harmed.
The second factor weighs in favor of the state where the customer is located. The third factor
weighs in favor of either Utah or Connecticut. The final factor is not applicable to the
relationship between Defendants and SSI; however, the relationship with the customer is focused
on where the customer lives so this factor could weigh in favor of applying that law. In the end,
under the general analysis applicable to tort claims, there is no clear state whose law should be
applied and therefore that analysis is not helpful to overcome the presumed rules under the more
particularized sections of the Restatement.
    12
       Restatement (Second) Conflict of Laws § 151(a) (1971); see also id. at § 149 (noting for
Defamation “the local law of the state where the publication occurs determines the rights and
liabilities of the parties.”).
                                                 -9-
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 10 of 21




Georgia—is the law that Utah would choose to apply and not Connecticut. The CUTPA is

inapplicable based on Utah choice of law rules.

        The CUTPA is not applicable to this dispute that includes no allegations of any wrongful

act within the State of Connecticut. There is nothing in this dispute that intimately associates it

with Connecticut and Utah’s choice of law provisions would not choose to apply Connecticut

law. Because the CUTPA is not applicable, the Court should dismiss that claim for failing to

state a claim upon which relief can be granted.

        B.     SSI INSUFFICIENTLY PLED A BENEFIT CONFERRED BY SSI TO
               SUPPORT ITS SIXTH CAUSE OF ACTION FOR UNJUST
               ENRICHMENT.

        The Court should dismiss SSI’s Sixth Cause of Action because SSI has failed to state a

claim for relief for unjust enrichment. Specifically, SSI has failed to allege that it conferred a

benefit upon defendants. Without this necessary allegation, SSI’s claim must fail.

        To state a valid claim for relief based upon unjust enrichment, a plaintiff must plead facts

that establish three separate elements:

               First, there must be a benefit conferred on one person by another. Second,
               the conferee must appreciate or have knowledge of the benefit. Finally,
               there must be the acceptance or retention by the conferee of the benefit
               under such circumstances as to make it inequitable for the conferee to
               retain the benefit without payment of its value.[13]

Several courts have held that a party cannot satisfy the first element of unjust enrichment if the

party did not confer a benefit on the alleged recipient.14 For example, in American Towers, the


   13
       Desert Miriah, Inc. v. B & L Auto, Inc., 2000 UT 83, ¶ 13, 12 P.3d 580 (citation omitted);
see also Allen v. Hall, 2006 UT 70, ¶ 26, 148 P.3d 939.
    14
       See, e.g., MediaNews Grp., Inc. v. McCarthey, 432 F.Supp.2d 1213, 1239 (D. Utah 2006)
(holding that the defendants could not prevail on an unjust enrichment claim because the
defendants alleged that a third-party—not the defendants—conferred a benefit upon the alleged
recipient); Am. Towers Owners Ass’n v. CCI Mech., Inc., 930 P.2d 1182, 1193 (Utah 1996),
overruled on other grounds by Davencourt at Pilgrims Landing Homeowners Ass’n v.
                                                - 10 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 11 of 21




Court held that a condominium association did not have an unjust enrichment claim against

contractors who provided services in the construction of the condominium building because the

association “did not pay any of the consideration which defendants received under their

contracts.”15

       Here, SSI alleges simply that customers signed new contracts with defendants and that

“Defendants have benefitted financially from the revenues and other compensation tried to the

acquisition of” these customers.16 Just like the condominium association in American Towers,

SSI conferred no benefit because it was a third party, the customers, who would be paying

Defendants, and not SSI. Therefore, because SSI “did not pay any of the consideration which

defendants received under their contracts,” SSI “did not confer any benefit upon any of the

defendants and therefore cannot claim that defendants have been unjustly enriched.”17 The Court

should dismiss SSI’s unjust enrichment claim for failing to state a claim upon which relief can be

granted.

       C.       SSI INSUFFICIENTLY PLED ITS MISREPRESENTATION
                ALLEGATIONS OF ITS FIRST, SECOND, THIRD, FOURTH, AND FIFTH
                CAUSES OF ACTION UNDER THE HEIGHTENED PLEADING
                STANDARD OF RULE 9(b).

       Rule 9(b) of the Federal Rules of Civil Procedure applies to SSI’s First, Second, Third,

Fourth, and Fifth claims because those claims are based solely on alleged misrepresentations by

Defendants and, therefore, sound in fraud. Because SSI has not pled its allegations of

misrepresentation with the specificity required by Rule 9(b), these claims should be dismissed.


Davencourt at Pilgrims Landing, LC, 2009 UT 65, 221 P.3d 234 (“The Association did not
confer any benefit upon any of the defendants and therefore cannot claim that defendants have
been unjustly enriched.”).
   15
      930 P.2d at 1193.
   16
      Complaint at ¶ 70.
   17
      Am. Towers Owners Ass’n, 930 P.2d at 1193.
                                             - 11 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 12 of 21




                1.      Rule 9(b) Pleading Standard.

         Courts in the Tenth Circuit have determined that any claim that “sounds in fraud” must

be pled under the particularity requirements of Rule 9(b).18 As held in other Federal courts,

“‘[b]y its terms, Rule 9(b) applies to all averments of fraud. This wording is cast in terms of the

conduct alleged, and is not limited to allegations styled or denominated as fraud or expressed in

terms of the constituent elements of a fraud cause of action.’”19

         “In alleging fraud or mistake, a party must state with particularity the circumstances

constituting fraud or mistake.”20 “At a minimum, Rule 9(b) requires that a plaintiff set forth the

‘who, what, when, where and how’ of the alleged fraud [] and must set forth the time, place, and

contents of the false representation, the identity of the party making the false statements and the

consequences thereof.”21 SSI’s First, Second, Third, Fourth, and Fifth Causes of Action sound in



    18
        See e.g. Warner v. Bank of Am., N.A., No. 11CV342, 2011 WL 6310485, at *2 (D. Colo.
Dec. 15, 2011) (Rule “9(b)’s particularity requirement applies to all claims ‘sounding in fraud’
regardless of the specific label Plaintiffs attach to the claim.”) (internal citations omitted); Jones
v. Fife, No. 206-CV-00030 PGC, 2007 WL 518428, at *6 (D. Utah Feb. 6, 2007) (indicating that
Rule 9(b) will apply to breach of fiduciary duty claim if it is “based on fraud”); Thompson v.
Jiffy Lube Int’l, Inc., 505 F. Supp. 2d 907, 932 (D. Kan. 2007) (“Although the language of Rule
9(b) confines its requirements to claims of . . . fraud, the requirements of the rule apply to all
cases where the gravamen of the claim is fraud even though the theory supporting the claim is
not technically termed fraud.”) (internal citations omitted); Brooks v. Bank of Boulder, 891 F.
Supp. 1469, 1480 (D. Colo. 1995) (applying Rule 9(b) to claim under Colorado Consumer
Protection Act); Morgan v. Ebert, No. CIV. 85-C-1295W, 1986 WL 15778, at *1 (D. Utah Mar.
13, 1986) (applying rule 9(b) to RICO claim); see also U.S. ex rel. Sikkenga v. Regence
Bluecross Blueshield of Utah, 472 F.3d 702, 727 (10th Cir. 2006) (applying Rule 9(b) to claim
under False Claims Act).
     19
        Matthews v. LaBarge, Inc., No. 09-CV-177-GKF-PJC, 2009 WL 3673087, at *1 n.2
(N.D. Okla. Nov. 2, 2009) (quoting Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004))
     20
        Fed R. Civ. P. 9(b).
     21
        Sikkenga, 472 F.3d at 726–27 (quoting Thompson v. Columbia/HCA Healthcare Corp.,
125 F.3d 899, 903 (5th Cir.1997) and Koch v. Koch Indus., Inc., 203 F.3d 1202, 1236 (10th
Cir. 2000)); see also Wright v. Serrano, No. 12-CV-0439-CVE-PJC, 2013 WL 183722, at *4
(N.D. Okla. Jan. 17, 2013) (quoting Koch, 203 F.3d at 1202) (quoting In re Edmonds, 924
F.2d 176, 180 (10th Cir.1991)) (indicating that Rule 9(b) requires a complaint alleging fraud
                                                  - 12 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 13 of 21




fraud and thus the allegations made to support these claims must satisfy the heightened pleading

requirements of Rule 9(b). However, as detailed below, SSI has failed to plead the “who, what,

when, and where” of the alleged fraudulent conduct.

               2.      SSI’s First Cause of Action under the CUTPA Should Be Dismissed
                       Because It Fails to Satisfy Rule 9(b).

       The Court should dismiss SSI’s First Cause of Action under the CUTPA because it fails

to satisfy the requirements of Rule 9(b). Under the standard set out above, courts in the Tenth

Circuit and elsewhere have determined that “[w]here . . . alleged deceptive trade practice sounds

in fraud, allegations as to fraudulent statements must be pled with particularity, as required by

Fed. R. Civ. P. 9(b).”22 In situations such as this one, Tenth Circuit courts have found that Rule

9(b) applies to claims brought under state unfair trade practice and consumer protection acts. 23


to “set forth the time, place and contents of the false representation, the identity of the party
making the false statement and the consequences thereof.”)).
    22
       Martinez v. Nash Finch Co., 886 F. Supp. 2d 1212, 1216 (D. Colo. 2012) (citing
HealthONE of Denver, Inc. v. UnitedHealth Group, Inc., 805 F. Supp. 2d 1115, 1120–21 (D.
Colo. 2011)); see also Burton v. R.J. Reynolds Tobacco Co., 884 F. Supp. 1515, 1524 (D. Kan.
1995) (“This court is persuaded that allegations of deceptive trade practices under the KCPA are
subject to Rule 9(b)’s requirement of particularity.”); Jackson v. Phillip Morris Inc., 46 F. Supp.
2d 1217, 1222 (D. Utah 1998) (“The Court, however, found it unnecessary to scrutinize such
arguments finding that not only is plaintiffs’ UCSPA [Utah Consumer Sales Practices Act] claim
a personal injury claim, but it arises out of allegations of deception, false misrepresentations and
omissions regarding the true health risk of cigarettes. The significance of this finding is that the
claim must therefore comply with the specific pleading requirements under Rule 9(b) of both the
Utah Rules of Civil Procedure and the Federal Rules of Civil Procedure. Rule 9(b) requires that
allegations of fraud be pled with particularity. Plaintiffs’ allegations of deceptive practices under
the UCSPA fall within this category of “fraud” and are thus governed by Rule 9(b).”); NCC
Sunday Inserts, Inc. v. World Color Press, Inc., 692 F. Supp. 327, 330 (S.D.N.Y. 1988)
(applying Rule 9(b) to Connecticut Unfair Trade Practices Act).
    23
       See, e.g., Brooks, 891 F. Supp. at 1480 (applying Rule 9(b) to claim under Colorado
Consumer Protection Act); Int’l Acad. of Bus. & Fin. Mgmt., Ltd. v. Mentz, No. 12-CV-00463-
CMA-BNB, 2013 WL 212640, at *7 (D. Colo. Jan. 18, 2013) (same); Cavitat Med. Techs., Inc.
v. Aetna, Inc., No. 04–CV–01849, 2006 WL 218018, at *3 (D. Colo. Jan. 27, 2006) (same));
Gates Corp. v. Dorman Products, Inc., No. 09-CV-02058 CMA-KLM, 2009 WL 5126556, at *5
(D. Colo. Dec. 18, 2009) (same); Carr v. U.S. Bank North America, No. 11-CV-03377-RBJ,
2012 WL 5949798, at *4 (D. Colo. Nov. 28, 2012) (same); Duran v. Clover Club Foods Co., 616
                                                  - 13 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 14 of 21




Indeed, federal courts in Connecticut have applied Rule 9(b) to a “CUTPA action based on

fraud.”24 Given this and given the fact that the sole, identified basis for SSI’s First Cause of

Action are alleged misstatements to customers25, the Court should apply Rule 9(b) to this cause

of action.

       SSI has failed to satisfy the requirements of Rule 9(b). Applying Rule 9(b) to claims

under state consumer protection and similar acts, Tenth Circuit courts have dismissed such

claims for such failures as only making “general references to [materials], in which [the

misrepresenting party] allegedly made misrepresentations or misleading statements,”26 failing to

identify “where and when”27 misrepresentations were made, or failing to identify “which

Defendant made the alleged representation.”28

       Here, SSI’s First Cause of Action under the CUTPA is insufficiently pled. First, SSI only

generally identifies that nature of the misrepresentations allegedly made by the Defendants.29



F. Supp. 790, 793 (D. Colo. 1985) (“Rule 9(b)’s requirement of particularity applies to plaintiffs’
allegations of deceptive trade practices under the Colorado Consumer Protection Act.”); Wood v.
World Wide Association of Specialty Programs and Schools, Inc., No. 2:06-CV-708 TS, 2007
WL 1295994, at *2 (D. Utah Apr. 30, 2007) (applying Rule 9(b) to claim under Utah Deceptive
Practices Act); Mattos v. Eli Lilly & Co., No. 12-1014-JWL, 2012 WL 1893551, at *7 (D. Kan.
May 23, 2012) (applying 9(b) to claim under Kansas Consumer Protection Act).
    24
       In re Trilegiant Corp., Inc., 11 F. Supp. 3d 82, 120 (D. Conn. 2014), aff'd sub nom.
Williams v. Affinion Grp., LLC, 889 F.3d 116 (2d Cir. 2018) (dismissing CUTPA claims to the
extent they were based on fraud and were not plead with particularity)
    25
       Complaint at ¶¶ 30, 32-33.
    26
       Mattos, 2012 WL 1893551 at *7.
    27
       Mentz, 2013 WL 212640 at *7 (finding claim to be “woefully inadequate under the Koch
standard.”); see also Carr, 2012 WL 5949798 at *4 (dismissing claim because “allegations [did]
not meet Rule 9(b)’s requirement of particularity, because they do not indicate what
misinformation the defendants provided, where they provided it, when they provided it, or how
they provided it.”); Thompson, 2006 WL 8406742 at *6 (finding that a claim for fraudulent
business acts were insufficient under Rule 9(b) because, among other thing, it failed to state
when or where the alleged misrepresentations were made).
    28
       Wood, 2007 WL 1295994 at *2 (dealing with Utah Deceptive Practices Act).
    29
       Complaint at ¶¶ 9, 12.
                                                 - 14 -
        Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 15 of 21




Second, SSI fails to identify when the alleged misrepresentations were made.30 Third, SSI fails

to allege where the alleged misrepresentations took place, only suggesting that it has lost

customers in eight different states.31 Fourth, SSI does not identify a single customer to whom the

allegedly false statement was made or the representative who allegedly made the statement.32 As

a result of these pleading failures, SSI’s First Cause of Action should be dismissed under Rule

9(b).

         3.    SSI’s Second Cause of Action for Engaging in Unfair Competition Should Be
               Dismissed Because It Fails to Satisfy Rule 9(b).

         The Court should also dismiss SSI’s Second Cause of Action for Utah common law

unfair competition because it fails to satisfy the requirements of Rule 9(b). Many courts have

determined that “Rule 9(b) applies to common law unfair competition claims” that are grounded

in alleged misrepresentations.33 As previously recognized by this Court and the Utah Supreme



   30
       See generally Complaint.
   31
       Complaint at ¶ 11.
    32
       See generally Complaint.
    33
       K&N Eng’g, Inc. v. Spectre Performance, No. EDCV0901900VAPDTBX, 2010 WL
11468976, at *7 (C.D. Cal. Feb. 9, 2010); see also Qwest Commc’ns Co. v. Aventure
Commc’ns Tech., LLC, 86 F. Supp. 3d 933, 1010 n.35 (S.D. Iowa 2015), reconsideration
denied, No. 4:07-CV-00078-JEG, 2016 WL 7621350 (S.D. Iowa Sept. 2, 2016) (“[A] claim
for unfair competition under Iowa law does contain a fraud element. Although the Court
primarily finds that Qwest failed to state a claim of unfair competition under Iowa law, the
Court also finds that it is a reasonable extension of the Iowa court’s view in Motor
Accessories Manufacturing Co., 149 N.W. at 186, that Qwest’s unfair competition claim
lacks the requisite specificity of time periods or locations and indication of who was making
the various alleged representations, and therefore does not satisfy Rule 9(b), and thus is an
alternative basis for dismissing Qwest’s unfair competition claim.”); Control Sols, LLC v.
Oshkosh Corp., No. 10 C 121, 2011 WL 1131329, at *2 (N.D. Ill. Mar. 28, 2011) (applying
Rule 9(b) standard to common law unfair competition counterclaim that “involve[d]
allegations sounding in fraud.”); Buffet Crampon S.A.S. v. Schreiber & Keilwerth,
Musikinstrumente Gmbh, No. 3:09-CV-347RM, 2009 WL 3675807, at *17 (N.D. Ind. Nov.
2, 2009) (“It appears that Buffet’s complaint, at least in part, is ‘grounded in fraud’—i.e., that
the defendants ‘attempted to deceive dealers, customers, and the public at large . . .’ If Buffet
intends to bring forth an unfair competition claim under Indiana law sounding in fraud, it
                                                 - 15 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 16 of 21




Court, a common law unfair competition claim under Utah law involves misrepresentations to

customers:

       The Utah Supreme Court has recognized that unfair competition occurs when
       someone imitates through ‘some device or designation the wares made and sold
       by another for the purpose of palming off or substituting his wares for those of
       another’ and in that way misleads ‘the purchaser by inducing him to buy the
       wares made and sold by the first instead of those by the second.’34

Here, the sole basis for SSI’s Second Cause of Action is alleged misstatements by Defendants

representatives to SSI customers. As a result, the Court should apply Rule 9(b) to this claim.

       Yet, as with the CUTPA, SSI fails to sufficiently plead the who, what, when, where, and

how of the alleged misrepresentations.35 Accordingly, SSI’s Third Cause of Action should be

dismissed.

   4. SSI’s Third Cause of Action for Intentional Interference with Economic Relations
      Should Be Dismissed Because It Fails to Satisfy the Pleading Requirements of Rule
      9(b).

       The Court should likewise dismiss SSI’s Third Cause of Action for tortious interference

given that the claim sounds in fraud and SSI has failed to satisfy the requirements of Rule 9(b) in

pleading the claim. Courts in the Tenth Circuit and elsewhere have determined that “[i]n the

context of a tortious interference claim, ‘the heightened pleading standard [of Rule 9(b)] only

applies to the fraudulent inducement element of the tortious interference claim.’”36 Indeed,




must amend its complaint within fifteen days form [sic] the date of this order to meet the
requirements of Rule 9(b) as to such averments.”).
    34
       Framed Wall Art, LLC v. PME Holdings, LLC, No. 2:08CV781DAK, 2008 WL 5205822,
*3 n.5 (D. Utah Dec. 12, 2008) (emphasis supplied) (quoting Overstock, Inc. v. Smartbargains,
Inc., 2008 UT 55, ¶ 13, 192 P.3d 858).
    35
       See supra Point I(C)(2), incorporated herein by reference.
    36
       Purac America Inc. v. Birko Corp., No. 14-CV-01669-RBJ, 2015 WL 1598065, at *6
(D. Colo. Apr. 8, 2015) (quoting Dawson v. Litton Loan Servicing, LP, No. 12–CV–01334–
CMA–KMT, 2013 WL 1283848, at *8 (D. Colo. Mar. 28, 2013) (alterations in original)).
                                               - 16 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 17 of 21




where, as here, “fraudulent misrepresentation is the lynchpin” of a tortious interference claim,

Rule 9(b) applies.37

        In Purac America Inc. v. Birko Corp., plaintiff alleged that defendant interfered with

plaintiff’s customer relationships by allegedly misrepresenting that it “was legally entitled to

sell” plaintiff’s products and that “certain large players in the [market] ha[d] switched to

[defendant] when in fact they ha[d] not.”38 Upon a motion to dismiss, the Court concluded:

“[Plaintiff’s] theory is that [defendant] induced [plaintiff’s] customers to end their relationships

with [plaintiff] by making false statements to the customers. Thus, in alleging this inducement,

[plaintiff] must satisfy the requirements of Rule 9(b).”39

        Here, SSI premises its tortious interference claim on allegations that Defendants “using

improper means, have intentionally induced SSI customers, and customers of the Class

Members, to breach their contracts with SSI and the Class Members by engaging in the conduct

and making the misrepresentations alleged above.”40 As in Birko, because “[SSI’s] theory is that

[defendants] induced [SSI’s] customers to end their relationships with [SSI] by making false

statements to the customers. . . . in alleging this inducement, [SSI] must satisfy the requirements

of Rule 9(b).”41

        Here, without the level of detail required by Rule 9(b), Defendants are left guessing as to

SSI’s allegations and potential damages claim. SSI’s Third Cause of Action should be dismissed




   37
      Id. at *6 (quoting N. Am. Catholic Educ. Programming Found., Inc. v. Cardinale, 567
F.3d 8, 14 (1st Cir. 2009)).
   38
      Id. at * 2.
   39
      Id. at * 6 (internal citations omitted).
   40
      Complaint at ¶ 50.
   41
      Birko, 2015 WL 1598065 at * 2.
                                               - 17 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 18 of 21




because SSI fails to allege with specificity the who, what, when, where, and how regarding its

allegations of misrepresentations made by Defendants.42

        5.     SSI’s Fourth Cause of Action for Injurious Falsehood and Fifth Cause of
               Action for Slander Should Be Dismissed for Failure to Meet the Pleading
               Standards of Rule 9(b).

        The Court should also dismiss SSI’s Fourth Cause of Action for commercial

disparagement43 and Fifth Cause of Action for Slander given that the crux of these claims is a

misrepresentation claim and SSI fails to satisfy the requirements of Rule 9(b) in pleading those

claims. Many courts have dismissed these types of claims that do not stand up to the Rule 9(b)

particularity standard.44 This includes defamation claims—which are identical to the slander

claims brought by defendants here.45 For the injurious falsehood/commercial disparagement


   42
       See supra Point I(C)(2).
   43
       Although SSI refers to this claim as a claim for injurious falsehood as well, Defendants
will refer to this claim as one for commercial disparagement because “business
disparagement and trade libel/injurious falsehood . . . are merely different names for a single
tort.” Farm Bureau Life Ins. Co. v. Am. Nat. Ins. Co., 505 F. Supp. 2d 1178, 1191 (D. Utah
2007).
    44
       See, e.g., Vazirani v. Heitz, No. CIV.A. 09-1311-MLB, 2011 WL 915377, at *4 (D.
Kan. Mar. 15, 2011) (“Defendants contend that plaintiffs’ claims of defamation and trade
libel must be dismissed because they have failed to allege the facts surrounding the alleged
statements. . . . Plaintiffs’ allegations concerning defamation and trade libel are nothing
more than conclusory allegations that are insufficient to raise a right to relief. There is no
allegation of the substance of any statement made by defendants. Further, there is no
allegation that any statement was published to a third party. Plaintiffs’ claims must therefore
be dismissed.”); G.U.E. Tech, LLC v. Panasonic Avionics Corp., No.
SACV1500789CJCDFMX, 2015 WL 12696203, at *4 (C.D. Cal. Sept 15, 2015) (“And
although courts do not always explicitly hold that trade libel claims are subject to Rule 9(b)’s
particularity requirements, most courts apply some sort of heightened pleading standard to
trade libel claims. [collecting cases].”).
    45
       See, e.g., Rowe v. DPI Specialty Foods, Inc., Case No. 2:13-cv-00708-DN-DJF, 2015
WL 13047675, *3–*4 (D. Utah August 20, 2015) (“In many cases, courts have found
allegations to be ‘insufficient when [they do] not state ‘the nature or substance of the acts
allegedly committed by defendants,’’ or where they ‘contained merely broad and general
statements . . . but . . . ‘no allegation whatever of the contents, nature or substance’ of any
such false statements.’ In short, ‘the allegation of the conclusion is not sufficient; the
pleading must describe the nature of the substance of the . . . words complained of’ in ‘words
                                                  - 18 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 19 of 21




claim, it is logical to apply Rule 9(b) when in Utah a plaintiff “must prove (a) falsity of the

statement made, (b) malice by the party making the statement, and (c) special damages.”46 And

given that the Tenth Circuit treats commercial disparagement claims similarly to defamation

claims,47 it is consistent to hold that Rule 9(b) applies equally to those claims.

       As with its other claims, SSI’s Fourth and Fifth Causes of Action fail to identify with any

level of particularity the who, what, when, where, or how of the alleged misrepresentations.48

On the same grounds as these other claims, the Court should dismiss SSI’s Fourth and Fifth

Cause of Actions.



or words to that effect,’ and although ‘there is no Utah law directly requiring that the
complaint also allege with complete specificity when, where, to whom, or by whom, the
alleged defamatory statements were made,’ other courts have generally required these
elements. This specificity requirement is not a Utah construct: federal courts have
consistently interpreted Fed. R. Civ. P. 8(a) as requiring that defamation claims be pleaded
with particularity to provide a defendant with fair notice.”); Serrano, 2013 WL 183722 at *4
(“Plaintiff has not adequately alleged a fraud or defamation claim against defendants. The
amended complaint states when certain actions allegedly occurred, but it does not contain
any allegations describing any specific statements made by any defendant. Plaintiff may not
satisfy the particularity requirement of Rule 9(b) by generally alleging that “defendants”
made certain unidentified false statements, and she has not stated a fraud or defamation claim
against defendants.”); Boisjoly v. Morton Thiokol, Inc., 706 F. Supp. 795, 799–800 (D. Utah
1988) (“The Court holds that the conclusory allegations in paragraph seventy-one do
not meet the particularity requirements with which a defamation claim must be alleged. Utah
law requires that a claim must identify the defamatory statement either by its “words or
words to that effect;” general conclusory statements are inadequate. Although there is no
Utah law directly on point, courts have generally required the complaint to also allege when,
where, and to whom the alleged defamatory statement was made. The purpose of
the particularity requirement in pleading defamation is to allow the court to decide if the
statement is defamatory and to formulate a defense.”).
    46
       Farm Bureau Life Ins. Co., 505 F. Supp. 2d at 1191 (quoting Direct Import Buyers
Ass’n v. KSL, Inc., 538 P.2d 1040, 1042 (Utah 1975)).
    47
       See, e.g. Yousuf v. Cohlmia, 718 F. Supp. 2d 1279, 1286 (N.D. Okla. 2010), aff’d, 741 F.3d
31 (10th Cir. 2014) (“As explained in Forbes, Inc. v. Granada Biosciences, Inc., 123 S.W.3d 167
(Tex. 2003), ‘[a] business disparagement claim is similar in many respects to a defamation
action’; they differ ‘in that defamation actions chiefly serve to protect the personal reputation of
an injured party, while a business disparagement claim protects economic interests.’”).
    48
       See supra Point I(A)(ii), incorporated herein by reference.
                                                - 19 -
Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 20 of 21




                                 CONCLUSION

 Based on the foregoing, the Court should enter an order dismissing SSI’s Complaint.

 DATED this 5th day of October, 2018.

                                     MARSHALL OLSON & HULL, P.C.

                                     By:         /s/ Jason R. Hull
                                                 ERIK A. OLSON
                                                 JASON R. HULL

                                     ATTORNEYS FOR DEFENDANTS




                                        - 20 -
     Case 2:18-cv-00664-CW-BCW Document 10 Filed 10/05/18 Page 21 of 21




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of October, 2018, a true and correct copy of the

foregoing DEFENDANT’S RULE 12(b)(6) MOTION TO DISMISS was served by the

method indicated below, to the following:

  Jon V. Harper                                     (X)     Electronic CM/ECF Notification
  Denise Dalton                                     ( )     U.S. Mail, Postage Prepaid
  Harper Law, PLC                                   ( )     Hand Delivered
  P.O. Box 581468                                   ( )     Overnight Mail
  Salt Lake City, Utah 84159                        ( )     Facsimile
  jharper@jonharperlaw.com
  ddalton@jonharperlaw.com

  Joseph Lipari                                     (X)     Electronic CM/ECF Notification
  The Sultzer Law Group P.C.                        ( )     U.S. Mail, Postage Prepaid
  85 Civic Center Plaza, Suite 104                  ( )     Hand Delivered
  Poughkeepsie, NY 12601                            ( )     Overnight Mail
  selter@thesultzerlawgroup.com                     ( )     Facsimile


                                                       /s/ Kevin M. Paulsen




                                              - 21 -
